DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 should read “the thickness of the anchor coat layer is 25 nm to 600 nm” in place of “the anchor coat layer has the thickness of 25 nm to 600 nm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 5-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Komori et al. (US 6,602,564 B1, “Komori”) in view of Sasaoka et al. (US 2014/0154517 A1, “Sasaoka”).

    PNG
    media_image1.png
    184
    309
    media_image1.png
    Greyscale
With respect to claims 1, 5, and 9-13, Komori discloses a vapor deposition film having high gas barrier properties (Col. 2, lines 20-23) comprising: a substrate 1 made from a plastic material, i.e. a polymer film; a primer layer 2 made from an acryl polyol and isocyanate compound; and a vapor deposition layer 3 containing an inorganic oxide (Col. 3, lines 54-59 and Fig. 1). The primer layer 2 corresponds to the anchor coat layer. Komori further discloses the inorganic oxide is made from aluminum oxide or silicon oxide (Col. 7, lines 12-15), i.e. the inorganic oxide layer is a metal oxide layer. Komori additionally discloses the thickness of the primer layer 2, i.e. anchor coating layer, is from 0.01 to 2 µm (10 nm to 2,000 nm) (Col. 6, lines 61-64), and discloses a preferred 
While Komori discloses the acryl polyol is obtained by copolymerizing an acrylic acid derivative such as hydroxyethyl (meth)acrylate with another monomer (Col. 4, line 65-Col. 5, line 11), Komori does not disclose wherein the other monomer contains an organic acid group, i.e. does not disclose the acrylic resin having an organic acid group.
Sasaoka teaches an anchor coat layer containing an acryl polyol ([0033]), i.e. acrylic polyol resin, and teaches the acryl polyol is obtained by polymerizing 2-hydroxyethyl (meth)acrylate and a (meth)acrylic acid monomer, i.e. a monomer having an organic acid group, which enhances the gas barrier properties ([0035]).
Komori and Sasaoka are analogous inventions in the field of gas barriers having acryl polyols.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acryl polyol of Komori to be made from 2-hydroxyethyl (meth)acrylate and a (meth)acrylic acid monomer in order to provide an anchor coat layer with enhanced gas barrier properties (Sasaoka, [0035]). As a result of the combination, the acrylic resin is an acrylic polyol containing an organic acid group as claimed.
Regarding the mass ratio of the content of the acrylic polyol resin to the content of the polyisocyanate, Komori discloses the mixing ratio of the acryl polyol 
With respect to claim 6, Komori discloses the inorganic oxide vapor deposition layer is made from aluminum oxide or silicon oxide (Col. 7, lines 12-15) and is formed by vacuum vapor deposition (Col. 7, lines 34-36), i.e. the inorganic oxide vapor deposition layer contains Si or Al atoms and is formed by vacuum deposition.

    PNG
    media_image2.png
    230
    305
    media_image2.png
    Greyscale
With respect to claims 7-8, Komori discloses can contain an overcoating layer 4 (Col. 3, lines 59-60 and Fig. 2). The overcoating layer 4 corresponds to the gas barrier covering layer since it covers the gas barrier film. As can be seen in Fig. 2 below, the overcoating layer 4 is on a surface of the inorganic oxide vapor deposition layer 3, i.e. metal oxide layer, on a side opposite the primer layer 2, i.e. anchor coating layer.
With respect to claim 17, Komori discloses the mixing ratio of the acryl polyol and the isocyanate compound is not particularly limited, but that if the isocyanate .
Claims 2, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Komori et al. (US 6,602,564 B1, “Komori”) in view of Sasaoka et al. (US 2014/0154517 A1, “Sasaoka”) as applied to claims 1, 8, 13, and 17 above, and further in view of Ishii (JP 2015-208908 A). It is noted that the teachings of Ishii are based off a machine translation of the reference included with the Office action mailed 24 September 2020.
With respect to claims 2, 14-16, and 18, Komori discloses the thickness of the primer layer 2, i.e. anchor coating layer, is from 0.01 to 2 µm (10 nm to 2,000 nm) (Col. 6, lines 61-64), and a preferred thickness being 0.05 to 0.5 µm (50 nm to 500 nm) (Col. 7, lines 3-5) which overlaps with that presently claimed.
Komori does not disclose the atomic ratio N/C of nitrogen to carbon, obtained by analyzing the anchor coat layer by X-ray photoelectron spectroscopy (XPS), is in a range of 0 to 0.35.
Ishii teaches a layer made from an acrylic resin ([0031]) and having an isocyanate group where the atomic number ratio of nitrogen to carbon N/C calculated by X-ray photoelectron spectroscopy (XPS) is in the range of 0.1 to 1.0, overlapping with that presently claimed, in order to ensure good flexibility of the layer ([0030]).
Komori and Ishii are analogous inventions in the field of gas barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor coat layer of Komori to have an atomic ratio N/C of nitrogen to carbon, obtained though XPS analysis in a range of 0.1 to 0.35 as taught by Ishii in order to provide a layer with good flexibility (Ishii, [0030]).
With respect to claim 19, Komori discloses the inorganic oxide vapor deposition layer is made from aluminum oxide or silicon oxide (Col. 7, lines 12-15).

Response to Arguments
Due to the amendments to the specification, the objections to the specification are withdrawn.
Due to the amendment to claim 6, the claim objection of claim 6 has been withdrawn.
Due to the amendment to claim 5, the 35 U.S.C. 112(d) rejection of claim 5 has been withdrawn.
Due to the cancellation of claims 3-4, the 35 U.S.C. 103 rejections of claims 3-4 are withdrawn.
Applicant’s arguments, see page 7, filed 08 February 2021, with respect to the rejections of claims 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Komori et al. (US 6,602,564 B1) in view of Sasaoka et al. (US 2014/0154517 A1) and further in view of Ishii (JP 2015-208908 A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787